 



Exhibit 10.1
VICAR OPERATING, INC.
SECOND AMENDMENT TO
CREDIT AND GUARANTY AGREEMENT
     This SECOND AMENDMENT, dated as of June 1, 2007 (this “Second Amendment”)
is entered into by and among VICAR OPERATING, INC., a Delaware corporation
(“Company”), VCA ANTECH, INC., a Delaware corporation (formerly known as
Veterinary Centers of America, Inc., “Holdings”), CERTAIN SUBSIDIARIES OF
COMPANY, as Guarantors (the “Guarantors”), the Lenders party hereto, GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as Joint Lead Arranger, Joint Bookrunner
and as Sole Syndication Agent (in such capacity, “Syndication Agent”) and WELLS
FARGO BANK, N.A. (“Wells Fargo”), as Joint Lead Arranger, Joint Bookrunner,
Administrative Agent (together with its permitted successors in such capacity,
“Administrative Agent”) and as Collateral Agent (together with its permitted
successor in such capacity, “Collateral Agent”) and is made with respect to that
certain Credit and Guaranty Agreement, dated as of May 16, 2005 and amended
pursuant to that First Amendment thereto dated as of February 17, 2006, (the
“Credit Agreement”) by and among Company, Holdings, the Guarantors, the Lenders
party thereto from time to time, GSCP, as Joint Lead Arranger, Joint Bookrunner
and as Sole Syndication Agent, and Wells Fargo, as Joint Lead Arranger,
Administrative Agent and as Collateral Agent and Union Bank of California, N.A.,
as Documentation Agent. Capitalized terms used herein not otherwise defined
herein or otherwise amended hereby shall have the meanings ascribed thereto in
the Credit Agreement.
RECITALS:
     WHEREAS, the Company proposes incurring indebtedness in an aggregate
principal amount of not more than $160,000,000 to facilitate the acquisition of
AHP Holding Company, Inc., the parent corporation of Healthy Pet Corp. (the “AHP
Acquisition”);
     WHEREAS, the Credit Parties have requested that Requisite Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
     WHEREAS, subject to certain conditions, Requisite Lenders are willing to
agree to such amendment relating to the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT
          A. Amendments to Section 1: Changes to Existing Definitions.
          (a) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Closing Date Term Loan” in its entirety and substituting
therefor the following:

 



--------------------------------------------------------------------------------



 



     ““Closing Date Term Loan” means a Term Loan made by a Lender to Company
pursuant to Section 2.1(a)(i)(y).”
          (b) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Consolidated Capital Expenditures” in its entirety and
substituting therefor the following:
     ““Consolidated Capital Expenditures” means, for any period, the aggregate
of the expenditures of Company and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of Company and its Subsidiaries
excluding, (i) any acquisition of assets that constitutes a Permitted
Acquisition and (ii) for purposes of Section 6.8(e) only, any expenditures made
by Company pursuant to Sections 2.13(a) and 2.13(b) hereof; provided, however,
that notwithstanding any of the foregoing to the contrary, Consolidated Capital
Expenditures shall include expenditures of Company and its Subsidiaries with
respect to assets constituting a fee interest in real property acquired by
Company or its Subsidiaries other than in connection with a Permitted
Acquisition.”
          (c) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Permitted Acquisition” in its entirety and substituting
therefor the following:
     ““Permitted Acquisition” means any acquisition by Company or any of its
Subsidiaries, whether by purchase, merger or otherwise, of (y) all or
substantially all of the assets of, or 51% or more of the Capital Stock of, or a
business line or unit or a division of, any Person or (z) any additional
portion, or all, of the Capital Stock of any Permitted Partially-Owned
Subsidiary; provided,

  (i)        immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;     (ii)        immediately after giving affect to any such Permitted
Acquisition, at least $25,000,000 in cash or undrawn Revolving Commitments shall
remain available;     (iii)        all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental
Authorizations;     (iv)        in the case of the acquisition of Capital Stock,
(i) at least 51% of the Capital Stock (except for any such Securities in the
nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
Company in connection with such acquisition shall be owned by Company or a
Guarantor Subsidiary thereof, (ii) in the case of acquisitions where Company
owns more than 51% but less than 100% of such Subsidiary, Company shall
designate such Subsidiary as a Permitted Partially-Owned

2



--------------------------------------------------------------------------------



 



      Subsidiary, and (iii) except in the case of a Permitted Partially-Owned
Subsidiary, Company shall have taken, or caused to be taken, as of the date such
Person becomes a Subsidiary of Company, each of the actions set forth in
Sections 5.10 and/or 5.11, as applicable;     (v)        Any Person or assets so
acquired shall be located exclusively in the United States or Canada;     (vi)  
     Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.8(f)); provided, however, that with
respect to the financial covenants set forth in Section 6.8(c), Holdings and its
Subsidiaries shall be in pro forma compliance with the Leverage Ratio at a level
0.25x lower than those levels otherwise set forth therein;     (vii)  
     Company shall have delivered to Administrative Agent (A) at least five
Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (vi) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.8; provided, however, that Company shall not be required to comply
with the provisions of this clause (vii) with respect to acquisitions unless the
consideration of such acquisition is greater than $30,000,000;     (viii)  
     any Person or assets or division as acquired in accordance herewith shall
be in a business or lines of business the same as, related, complementary or
ancillary to, the business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date; and     (ix)  
     notwithstanding any of the foregoing to the contrary, “Permitted
Acquisition” shall include any acquisition of any assets constituting a fee
interest in real property in connection with such Permitted Acquisition;
provided that an acquisition of a fee interest in real property “in connection
with” a Permitted Acquisition shall include a fee interest in real property
acquired subsequent to the closing date of such Permitted Acquisition so long as
the Company or its Subsidiary is obligated as of the closing date of such
Permitted Acquisition to purchase the fee interest on a date certain within one
year of the closing date of such Permitted Acquisition.”

3



--------------------------------------------------------------------------------



 



          (d) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Permitted Partially-Owned Subsidiary” in its entirety and
substituting therefor the following:
     ““Permitted Partially-Owned Subsidiary” means (a) those Subsidiaries of
Company listed on Schedule 1.2 existing on the Closing Date, and (b) those
Subsidiaries of Company acquired or created after the Closing Date, including
laboratories and other associated veterinary businesses, and designated by
Company as a Permitted Partially-Owned Subsidiary by written notice to the
Administrative Agent, provided, that, with respect to Permitted Partially-Owned
Subsidiaries acquired or created after the Closing Date, (i) Company owns at
least 51% of the outstanding Capital Stock of such Subsidiary, (ii) if the
Permitted Partially-Owned Subsidiary is an animal hospital, the remaining
Capital Stock of such Subsidiary is owned directly or indirectly, by one or more
licensed veterinarians who are actively involved in the business of such
Subsidiary, (iii) Company shall use its commercially reasonable efforts to cause
such Subsidiary to become a Guarantor Subsidiary, (iv) if Company fails to
obtain a Guaranty from such Subsidiary, then such Subsidiary shall not own and
lease any Material Real Estate Assets, and (v) Company shall use commercially
reasonable efforts to cause the owner of the remaining Capital Stock of such
Subsidiary to pledge his or her Capital Stock in such Permitted Partially-Owned
Subsidiary in favor of the Collateral Agent for the benefit of the Secured
Parties; provided, further, that at no time shall the total portion of
Consolidated Adjusted EBITDA contributed by all Subsidiaries constituting
Permitted Partially-Owned Subsidiaries exceed 20% of Consolidated Adjusted
EBITDA.”
          (e) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Term Loan” in its entirety and substituting therefor the
following:
     ““Term Loan” means a Closing Date Term Loan, a Delayed Draw Term Loan, a
New Term Loan or a Second Amendment Effective Date Term Loan.”
          (f) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Term Loan Commitment” in its entirety and substituting
therefor the following:
     ““Term Loan Commitment” means the Closing Date Term Loan Commitments, the
Second Amendment Effective Date Term Loan Commitments and the DDTL Commitments.”
          (g) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Term Loan Note” in its entirety and substituting therefor the
following:
     ““Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, supplemented or otherwise modified from time
to time.”

  B.   Amendments to Section 1: New Definitions.

4



--------------------------------------------------------------------------------



 



          (a) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order:
     ““Second Amendment” means that certain Second Amendment to Credit and
Guaranty Agreement dated as of June [1] , 2007 by and among the Company,
Holdings, the Guarantors and the Lenders and Agents party thereto.”
          (b) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order:
     ““Second Amendment Effective Date” means June [1], 2007.”
          (c) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order:
     ““Second Amendment Effective Date Term Loan” means a Term Loan made by a
Lender to Company pursuant to Section 2.1(a)(i)(z).”
          (d) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order:
     ““Second Amendment Effective Date Certificate” means the Second Amendment
Effective Date Certificate substantially in the form of Exhibit M.”
          (e) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order:
     ““Second Amendment Effective Date Term Loan Commitment” means the
commitment of a Lender to make or otherwise fund a Second Amendment Effective
Date Term Loan and “Second Amendment Effective Date Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Second Amendment Effective Date Term Loan Commitment, if any, is set forth on
Appendix A-3 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Second Amendment Effective Date Term Loan Commitments as
of the Second Amendment Effective Date is $160,000,000.”
          (f) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order:
     ““Second Amendment Term Loan Maturity Date” means the earlier of
(i) May 16, 2011, and (ii) the date that all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.”

5



--------------------------------------------------------------------------------



 



  C.   Amendments to Section 2.

          (a) Section 2.1 of the Credit Agreement is hereby amended by deleting
subsection (a)(i) in its entirety and replacing it with the following:
          “(i) (y) Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Closing Date Term Loan to
Company in an amount equal to such Lender’s Closing Date Term Loan Commitment.
Company may make only one borrowing under the Closing Date Term Loan Commitment
which shall be on the Closing Date. Any amount borrowed under this
Section 2.1(a)(i)(y) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.12(a) and 2.13, all amounts owed hereunder with respect to
the Closing Date Term Loans shall be paid in full no later than the Term Loan
Maturity Date. Each Lender’s Closing Date Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Closing Date Term Loan Commitment on such date.
          (z) Subject to the terms and conditions hereof, each Lender severally
agrees to make, on the Second Amendment Effective Date, a Second Amendment
Effective Date Term Loan to Company in an amount equal to such Lender’s Second
Amendment Effective Date Term Loan Commitment. Company may make only one
borrowing under the Second Amendment Effective Date Term Loan Commitment which
shall be on the Second Amendment Effective Date. Any amount borrowed under this
Section 2.1(a)(i)(z) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.12(a) and 2.13, all amounts owed hereunder with respect to
the Second Amendment Effective Date Term Loans shall be paid in full no later
than the Second Amendment Term Loan Maturity Date. Each Lender’s Second
Amendment Effective Date Term Loan Commitment shall terminate immediately and
without further action on the Second Amendment Effective Date after giving
effect to the funding of such Lender’s Second Amendment Effective Date Term Loan
Commitment on such date.”
          (b) Section 2.1 of the Credit Agreement is hereby amended by adding
the following new subsection (d):
          “(d) Borrowing Mechanics for Second Amendment Effective Date Term
Loans.
          (i) Company shall deliver to Administrative Agent a fully executed
Second Amendment Effective Date Certificate (which shall be deemed to be a
Funding Notice with respect to the Second Amendment Effective Date Term Loans
for all purposes hereof) no later than three Business Days prior to the Second
Amendment Effective Date. Promptly upon receipt by Administrative Agent of such
certificate, Administrative Agent shall notify each Lender of the proposed
borrowing.
          (ii) Each Lender shall make its Second Amendment Effective Date Term
Loan available to Administrative Agent not later than 12:00 p.m. (New York City
time) on the Second Amendment Effective Date, by wire transfer of same day funds
in Dollars, at the

6



--------------------------------------------------------------------------------



 



Principal Office designated by Administrative Agent. Upon satisfaction or waiver
of the conditions precedent specified herein, Administrative Agent shall make
the proceeds of the Second Amendment Effective Date Term Loans available to
Company on the Second Amendment Effective Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be credited to the account of Company at
the Principal Office designated by Administrative Agent or to such other account
as may be designated in writing to Administrative Agent by Company.”
          (c) Section 2.5 of the Credit Agreement is hereby amended by adding
the following sentence to the end of the section:
          “The proceeds of the Second Amendment Effective Date Term Loan shall
be applied by Company to consummate a Permitted Acquisition and the other
transactions contemplated by the Second Amendment.”
          (d) Section 2.11 of the Credit Agreement is hereby amended by deleting
the first paragraph and the table therein in their entirety and replacing them
with the following:
          The principal amount of the Term Loans shall be repaid in consecutive
quarterly installments (each, an “Installment”) in the aggregate amounts set
forth below on the last day of each Fiscal Quarter (each, an “Installment Date”)
commencing June 30, 2007:

                              Second Amendment     Closing Date Term   Effective
Date Term Fiscal Quarter Ending   Loan Installments   Loan Installments
June 30, 2007
  $ 948,264.91     $ 400,000  
September 30, 2007
  $ 948,264.91     $ 400,000  
December 31, 2007
  $ 948,264.91     $ 400,000  
March 31, 2008
  $ 948,264.91     $ 400,000  
June 30, 2008
  $ 948,264.91     $ 400,000  
September 30, 2008
  $ 948,264.91     $ 400,000  
December 31, 2008
  $ 948,264.91     $ 400,000  
March 31, 2009
  $ 948,264.91     $ 400,000  
June 30, 2009
  $ 948,264.91     $ 400,000  
September 30, 2009
  $ 948,264.91     $ 400,000  
December 31, 2009
  $ 948,264.91     $ 400,000  
March 31, 2010
  $ 948,264.91     $ 400,000  
June 30, 2010
  $ 948,264.91     $ 400,000  
September 30, 2010
  $ 948,264.91     $ 400,000  
December 31, 2010
  $ 948,264.91     $ 400,000  
March 31, 2011
  $ 948,264.91     $ 400,000  
Term Loan Maturity Date
  $ 356,547,604.65     $ 153,600,000  

          (e) Section 2.13 of the Credit Agreement is hereby amended by deleting
subsection (a) in its entirety and replacing it with the following:

7



--------------------------------------------------------------------------------



 



               “(a) Asset Sales. No later than the first Business Day following
the date of receipt by Holdings or any of its Subsidiaries of any Net Asset Sale
Proceeds, Company shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.14(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided, (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) so long as the
reinvestment of any such Net Asset Sale Proceeds are considered Consolidated
Capital Expenditures in the determination of the Fixed Charge Coverage Ratio,
Company shall have the option, directly or through one or more of its
Subsidiaries, to invest Net Asset Sale Proceeds within two hundred seventy
(270) days of receipt thereof in long term productive assets of the general type
used in the business of Company and its Subsidiaries, including the purchase of
one or more businesses and any real estate related to such businesses; provided
further, pending any such investment all such Net Asset Sale Proceeds shall be
applied to prepay Revolving Loans to the extent outstanding (without a reduction
in Revolving Commitments). Notwithstanding the foregoing, proceeds received by
Holdings or any of its Subsidiaries from sale lease back transactions permitted
under Section 6.11 shall be subject to the prepayment requirements set forth in
Section 6.11 and not the prepayment requirements set forth in this Section
2.13(a).”
          (e) Section 2.13 of the Credit Agreement is hereby amended by deleting
subsection (b) in its entirety and replacing it with the following:
               “(b) Insurance/Condemnation Proceeds. No later than the first
Business Day following the date of receipt by Holdings or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Company shall prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in Section
2.14(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, (i) so long as no Default or Event of Default shall have
occurred and be continuing, and (ii) so long as the reinvestment of any such Net
Insurance/Condemnation Proceeds are considered Consolidated Capital Expenditures
in determination of the Fixed Charge Coverage Ratio, Company shall have the
option, directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within two hundred seventy (270) days of receipt
thereof in long term productive assets of the general type used in the business
of Holdings and its Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets thereof; provided further,
pending any such investment all such Net Insurance/Condemnation Proceeds, as the
case may be, shall be applied to prepay Revolving Loans to the extent
outstanding (without a reduction in Revolving Commitments).”
          (f) Section 2.13 of the Credit Agreement is hereby amended by deleting
subsection (c) in its entirety and replacing it with the following:
               “(c) [Reserved].”
          (g) Section 2.13 of the Credit Agreement is hereby amended by deleting
subsection (e) in its entirety and replacing it with the following:

8



--------------------------------------------------------------------------------



 



               “(e) Consolidated Excess Cash Flow. In the event that there shall
be Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2008), Company shall, no later than one hundred
(100) days after the end of such Fiscal Year, prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in
Section 2.14(b) in an aggregate amount equal to 75% of such Consolidated Excess
Cash Flow.”
          (h) Section 2.24 of the Credit Agreement is hereby amended by
replacing the reference to “$25,000,000” with “$100,000,000” and deleting the
last paragraph in its entirety and replacing it with the following:
          “The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Term Loans. In any event (i) the
weighted average life to maturity of all New Term Loans of any Series shall be
no shorter than the remaining weighted average life to maturity of the Term
Loans, (ii) the applicable New Term Loan Maturity Date of each Series shall be
no shorter than the final maturity of the Term Loans, and (iii) the rate of
interest and any non-usage fee applicable to the New Term Loans of each Series
shall be as determined by Company and the applicable new Lenders and shall be
set forth in each applicable Joinder Agreement; provided however that the
interest rate applicable to the New Term Loans after consummation of the
transactions contemplated in the Second Amendment shall not be greater than the
highest interest rate that may, under any circumstances, be payable with respect
to Term Loans plus 0.25% per annum unless the interest rate with respect to the
Term Loan is increased so as to equal the interest rate applicable to the New
Term Loans. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Syndication Agent and
Administrative Agent, to effect the provisions of this Section 2.24.”

  D.   Amendments to Section 3.

          (a) Section 3.2 of the Credit Agreement is hereby amended by adding
the following subsection (c):
               “(c) Second Amendment Effective Date Certificate. If the Credit
Extension is a Second Amendment Effective Date Term Loan, Company shall have
delivered to Administrative Agent a fully executed Second Amendment Effective
Date Certificate with respect to the Second Amendment Effective Date Term Loan
to be made on the Second Amendment Effective Date.”

  E.   Amendments to Section 5

          (a) Section 5.1 of the Credit Agreement is hereby amended by replacing
the word “month” with the word “quarter” in subsection (i).

9



--------------------------------------------------------------------------------



 



  F.   Amendments to Section 6.

          (a) Section 6.1 of the Credit Agreement is hereby amended by deleting
the existing subsection (k) in its entirety and replacing it with the following:
               “(k) Indebtedness with respect to Capital Leases not involving
real property in an aggregate amount not to exceed at any time $15,000,000;”
          (b) Section 6.1 of the Credit Agreement is hereby amended by deleting
the existing subsection (m) in its entirety and replacing it with the following:
               “(m) Permitted Seller Notes (i) issued by Holdings as
consideration in Permitted Acquisitions; provided, that the aggregate principal
amount of such Permitted Seller Notes issued by Holdings shall not exceed
$10,500,000; and (ii) issued by Company as consideration in Permitted
Acquisitions; provided, that the aggregate amount of such Permitted Seller Notes
issued by Company shall not exceed $4,500,000;”
          (c) Section 6.1 of the Credit Agreement is hereby amended by deleting
“and” from the end of subsection (t) and adding “; and” to the end of subsection
(u).
          (d) Section 6.1 of the Credit Agreement is hereby amended by adding
the following new subsection (v):
               “(v) Indebtedness with respect to Capital Leases involving real
property in an aggregate amount not to exceed at any time $70,000,000; provided,
however, that to the extent that the amount of Indebtedness incurred under
Section 6.1(k) remains less than $15,000,000, Company may increase the
Indebtedness allowed under this Section 6.1(v) by the difference between (x)
$15,000,000 and (y) the actual amount of indebtedness incurred under
Section 6.1(k); provided, further, however, that such an increase in the
Indebtedness allowed by this Section 6.1(v) above $70,000,000 shall reduce the
$15,000,000 set forth in Section 6.1(k) on a dollar for dollar basis.”
          (e) Section 6.7 of the Credit Agreement is hereby amended by deleting
subsection (m) in its entirety and replacing it with the following:
               “(m) other Investments in an aggregate amount not to exceed at
any time $40,000,000 plus, for any Fiscal Year, the amount carried over to such
Fiscal Year pursuant to the proviso in Section 6.8(e), but not utilized for
Consolidated Capital Expenditures in such Fiscal Year.”
          (f) Section 6.8 of the Credit Agreement is hereby amended by deleting
subsection (c) in its entirety and replacing it with the following:
               “(c) Leverage Ratio. Company shall not permit the Leverage Ratio
as of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter
ending March 31, 2007, to exceed the correlative ratio indicated:”

10



--------------------------------------------------------------------------------



 



              Leverage Fiscal Quarter   Ratio
March 31, 2007
    2.75:1.00  
June 30, 2007
    3.25:1.00  
September 30, 2007
    3.25:1.00  
December 31, 2007
    3.25:1.00  
March 31, 2008
    3.00:1.00  
June 30, 2008
    3.00:1.00  
September 30, 2008
    3.00:1.00  
December 31, 2008
    3.00:1.00  
March 31, 2009 and thereafter
    2.75:1.00  

          (g) Section 6.8 of the Credit Agreement is hereby amended by deleting
subsection (e) in its entirety and replacing it with the following:
               “(e) Maximum Consolidated Capital Expenditures. Holdings shall
not, and shall not permit its Subsidiaries to, make or incur Consolidated
Capital Expenditures (i) in an aggregate amount in excess of $75,000,000 for
Holdings and its Subsidiaries in Fiscal Year 2007 and (ii) in any Fiscal Year
beginning with the Fiscal Year 2008, in an aggregate amount for Holdings and its
Subsidiaries in excess of $85,000,000 in any Fiscal Year; provided, that 75% of
any unutilized amount for any Fiscal Year may be utilized in the next succeeding
Fiscal Year, but in no event shall any amount from any Fiscal Year prior to the
immediately preceding Fiscal Year be utilized in the calculations of the
foregoing (for the avoidance of doubt, any amount carried over from the
immediately preceding Fiscal Year shall not be utilized in the current Fiscal
Year until the entire amount allotted to the current Fiscal Year has been
utilized);”
          (h) Section 6.8(f) of the Credit Agreement is hereby amended by
replacing the reference to “$7,500,000” with “$10,000,000” and replacing the
reference to “20%” with “22%.”
          (i) Section 6.9 of the Credit Agreement is hereby amended by deleting
subsection (c) in its entirety and replacing it with the following:
               “(c) Asset Sales, the proceeds of which (valued at the principal
amount thereof in the case of non-Cash proceeds consisting of notes or other
debt Securities and valued at fair market value in the case of other non-Cash
proceeds) (i) are less than $5,000,000 with respect to any single Asset Sale or
series of related Asset Sales (other than sales and lease backs) and (ii) when
aggregated with the proceeds of all other Asset Sales (other than sales and
lease backs) made within the same Fiscal Year, are less than $15,000,000;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of Company (or similar governing body)), (2) no less than 80%
thereof

11



--------------------------------------------------------------------------------



 



shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.13(a);”
          (j) Section 6.9 of the Credit Agreement is hereby amended by deleting
subsection (h) in its entirety and replacing it with the following:
               “(h) Permitted Acquisitions; provided, however, that with respect
to any acquisition the consideration of which is greater than $30,000,000,
Company shall not make such acquisition without the prior consent of
Administrative Agent, such consent not to be unreasonably withheld, and notice
to the Syndication Agent; provided, further, however, that with respect to any
Permitted Acquisitions made in Canada, such Permitted Acquisitions shall not
exceed $50,000,000 in the aggregate;”
          (k) Section 6.11 of the Credit Agreement is hereby amended by deleting
the text of the existing section in its entirety and replacing it with the
following:
     “No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which such Credit Party
(a) has sold or transferred or is to sell or to transfer to any other Person
(other than Holdings or any of its Subsidiaries), or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Credit Party to any Person (other than Holdings or
any of its Subsidiaries) in connection with such lease; provided, however, that
Company and its Subsidiaries may sell and lease-back real estate assets without
limitation provided, notwithstanding anything to the contrary set forth in this
Agreement, that any proceeds received from such sale and lease back transactions
in excess of $25,000,000 in the aggregate in any Fiscal Year shall be used to
prepay (no later than the third Business Day following the date of receipt of
such proceeds) the Loans in accordance with Section 2.14(b).”

  G.   Amendments to Appendices, Schedules and Exhibits.

     The Credit Agreement is hereby amended by adding thereto Appendix A-3 in
the form of Annex A and Exhibit M in the form of Annex B.
SECTION II. CONDITIONS PRECEDENT TO EFFECTIVENESS; POST EFFECTIVENESS COVENANT
     A. The effectiveness of the amendments set forth at Section I hereof is
subject to the satisfaction, or waiver, of the following conditions on or before
the date hereof (the “Second Amendment Effective Date”):
          (a) Company, Holdings and Requisite Lenders shall have indicated their
consent by the execution and delivery of the signature pages hereof to the
Administrative Agent.

12



--------------------------------------------------------------------------------



 



          (b) Company shall have paid all fees and other amounts due and payable
on or prior to the Second Amendment Effective Date, including, to the extent
invoiced, reimbursement or other payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder or under any other Credit
Document.
          (c) (i) All conditions to the consummation of the AHP Acquisition set
forth in the Merger Agreement by and among AHP Holding Company, Inc., Simon HP
Acquisition, Inc. and VCA Antech, Inc. dated as of May 8, 2007 (the “Merger
Agreement”) shall have been satisfied or the fulfillment of any such conditions
shall have been waived with the consent of Administrative Agent and Syndication
Agent, (ii) the AHP Acquisition shall have become effective in accordance with
the terms of the Merger Agreement and (iii) the aggregate cash consideration
paid to the stockholders of AHP Holding Company, Inc. as merger consideration
pursuant to the terms of the Merger Agreement (excluding cash and cash
equivalents of AHP Holding Company, Inc. as of the Closing Date (as defined in
the Merger Agreement) which will be paid to the stockholders of AHP Holding
Company, Inc.) shall not exceed $160.0 million.
          (d) Administrative Agent and Lenders shall have received such other
documents and information regarding Credit Parties and the Credit Agreement as
Administrative Agents or Lenders may reasonably request.
     B. Company shall, unless waived by the Administrative Agent or the Required
Lenders, deliver within 60 days after the Second Amendment Effective Date
(i) mortgages with respect to any recently acquired material properties (the
“New Mortgages”) in form and substance reasonably satisfactory to Administrative
Agent; (ii) modifications of all recorded mortgages in form and substance
reasonably satisfactory to Administrative Agent; (iii) title insurance policies
or marked up commitments for title insurance policies for each of the New
Mortgages showing no Liens other than Permitted Liens and with any endorsements
reasonably required by the Administrative Agent; and (iv) date down endorsements
for all previously mortgaged sites showing no Liens other than Permitted Liens
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
SECTION III. REPRESENTATIONS AND WARRANTIES
          A. Corporate Power and Authority. Each Credit Party has all requisite
corporate power and authority to enter into this Second Amendment and to carry
out the transactions contemplated by, and perform its obligations under the
Credit Agreement and the other Credit Documents.
          B. Authorization of Agreements. The execution and delivery of this
Second Amendment and the performance of the Credit Agreement and the other
Credit Documents have been duly authorized by all necessary corporate or
partnership (as applicable) action on the part of each Credit Party.
          C. No Conflict. The execution and delivery by each Credit Party of
this Second Amendment and the performance by each Credit Party of the Credit
Agreement and the other Credit Documents do not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other

13



--------------------------------------------------------------------------------



 



constitutive documents or by-laws of each Credit Party or any of its
Subsidiaries except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect, (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority except to
the extent such violation could not reasonably be expected to have a Material
Adverse Effect or (C) any provision of any indenture, certificate of designation
for preferred stock, agreement or other instrument to which each Credit Party or
any of its Subsidiaries is a party or by which any of them or any of their
property is or may be bound except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section III.C., individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of each Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
contractual obligation of each Credit Party, except for such approvals or
consents which will be obtained on or before the Second Amendment Effective
Date.
          D. Governmental Consents. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
required in connection with the execution and delivery by each Credit Party of
this Second Amendment and the performance by each Credit Party of the Credit
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.
          E. Binding Obligation. This Second Amendment and the Credit Agreement
have been duly executed and delivered by each Credit Party and each constitutes
a legal, valid and binding obligation of each Credit Party enforceable against
each Credit Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          F. Incorporation of Representations and Warranties From Credit
Agreement. The representations and warranties contained in Section 4 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Second Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.
          G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Second
Amendment that would constitute an Event of Default or a Default.

14



--------------------------------------------------------------------------------



 



SECTION IV. ACKNOWLEDGMENT AND CONSENT
     Each of Holdings and each Domestic Subsidiary of Holdings (other than
Company and certain Permitted Partially-Owned Subsidiaries) has (i) guaranteed
the Obligations and (ii) created Liens in favor of Lenders on certain Collateral
to secure its obligations under the Credit Agreement and the Collateral
Documents subject to the terms and provisions of the Credit Agreement. Each of
Holdings and each Domestic Subsidiary of Holdings who has guaranteed the
Obligations together with the Company are collectively referred to herein as the
“Credit Support Parties”, and the Credit Agreement and the Collateral Documents
are collectively referred to herein as the “Credit Support Documents”.
     Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Second Amendment and
consents to the amendment of the Credit Agreement effected pursuant to this
Second Amendment. Each Credit Support Party hereby confirms and affirms that
each Credit Support Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Support
Documents the payment and performance of all “Obligations” under each of the
Credit Support Documents, as the case may be (in each case as such terms are
defined in the applicable Credit Support Document), including without limitation
the payment and performance of all such “Obligations” under each of the Credit
Support Documents, as the case may be, in respect of the Obligations of the
Company now or hereafter existing under or in respect of the Credit Agreement
and hereby pledges and assigns to the Collateral Agent, and grants to the
Collateral Agent a continuing lien on and security interest in and to all
Collateral (in each case as such term is defined in the applicable Credit
Support Document) as collateral security for the prompt payment and performance
in full when due of the “Obligations” under each of the Credit Support Documents
to which it is a party (whether at stated maturity, by acceleration or
otherwise).
     Each Credit Support Party acknowledges and agrees that any of the Credit
Support Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Second Amendment. Each Credit Support Party represents and
warrants that all representations and warranties contained in the Credit
Agreement, this Second Amendment and the Credit Support Documents to which it is
a party or otherwise bound are true, correct and complete in all material
respects on and as of the Second Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.
     Each Credit Support Party acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Second Amendment, such Credit
Support Party is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Second Amendment and (ii) nothing in the Credit Agreement, this
Second Amendment or any other Credit Document shall be deemed to require the
consent of such Credit Support Party to any future amendments to the Credit
Agreement.

15



--------------------------------------------------------------------------------



 



SECTION V. MISCELLANEOUS
          A. Binding Effect. This Second Amendment shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of Lenders. No
Credit Party’s rights or obligations hereunder or any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders.
          B. Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
          C. Reference to Credit Agreement. On and after the Second Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Credit Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Second Amendment.
          D. Effect on Credit Agreement. Except as specifically amended by this
Second Amendment, the Credit Agreement and the other Credit Documents shall
remain in full force and effect and are hereby ratified and confirmed.
          E. Execution. The execution, delivery and performance of this Second
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of any
Agent or Lender under, the Credit Agreement or any of the other Credit
Documents.
          F. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
          G. APPLICABLE LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
          H. Counterparts. This Second Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. As set forth herein, this Second Amendment shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Company, Holdings and Administrative Agent and Syndication
Agent of written or telephonic notification of such execution and authorization
of delivery thereof.

16



--------------------------------------------------------------------------------



 



[The remainder of this page is intentionally left blank.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

              COMPANY:   VICAR OPERATING, INC.     
 
           
 
  By:   /s/ Robert L. Antin    
 
           
 
      Name: Robert L. Antin    
 
      Title: Chief Executive Officer and President    
 
           
 
  By:   /s/ Tomas W. Fuller    
 
           
 
      Name: Tomas W. Fuller    
 
      Title: Chief Financial Officer and Assistant
Secretary    
 
            HOLDINGS:   VCA ANTECH, INC.    
 
           
 
  By:   /s/ Robert L. Antin    
 
           
 
      Name: Robert L. Antin    
 
      Title: Chief Executive Officer and President    
 
           
 
  By:   /s/ Tomas W. Fuller    
 
           
 
      Name: Tomas W. Fuller    
 
      Title: Chief Financial Officer and Assistant
Secretary    

     
GUARANTORS:
   
 
  ALBANY VETERINARY CLINIC
 
  ANIMAL CARE CENTER AT MILL RUN, INC.
 
  ANIMAL CARE CENTERS OF AMERICA, INC.
 
  ARROYO PETCARE CENTER, INC.
 
  ASSOCIATES IN PET CARE, INC.
 
  DIAGNOSTIC VETERINARY SERVICE, INC.
 
  EDGEBROOK, INC.
 
  INDIANA VETERINARY DIAGNOSTIC LAB, INC.
 
  NATIONAL PETCARE CENTERS, INC.
 
  PET’S CHOICE, INC.
 
  PETS’ RX, INC.
 
  PRESTON PARK ANIMAL HOSPITAL, INC.
 
  SOUND TECHNOLOGIES, INC.
 
  SOUTH COUNTY VETERINARY CLINIC, INC.

 



--------------------------------------------------------------------------------



 



     
 
  TOMS RIVER VETERINARY HOSPITAL, P.A.
 
  VCA – ASHER, INC.
 
  VCA ALABAMA, INC.
 
  VCA ALBANY ANIMAL HOSPITAL, INC.
 
  VCA ALL PETS ANIMAL COMPLEX, INC.
 
  VCA ANIMAL HOSPITALS, INC.
 
  VCA CENTERS–TEXAS, INC.
 
  VCA CENVET, INC.
 
  VCA CLINICAL VETERINARY LABS, INC.
 
  VCA CLINIPATH LABS, INC.
 
  VCA DOVER ANIMAL HOSPITAL, INC.
 
  VCA MILLER-ROBERTSON #152
 
  VCA MISSOURI, INC.
 
  VCA NORTHWEST VETERINARY DIAGNOSTICS, INC.
 
  VCA OF NEW YORK, INC.
 
  VCA PROFESSIONAL ANIMAL LABORATORY, INC.
 
  VCA REAL PROPERTY ACQUISITION CORPORATION
 
  VCA TEXAS HOLDINGS, INC.
 
  VCA TEXAS MANAGEMENT, INC.
 
  WEST LOS ANGELES VETERINARY MEDICAL GROUP, INC.

             
 
  By:   /s/ Robert L. Antin
 
Name: Robert L. Antin     
 
      Title: Chief Executive Officer and President    
 
           
 
  By:   /s/ Tomas W. Fuller    
 
           
 
      Name: Tomas W. Fuller    
 
      Title: Chief Financial Officer and Assistant
Secretary
   
 
                VETERINARY CENTERS OF AMERICA-TEXAS, L.P.    
 
                By: VCA Centers-Texas, Inc., General Partner    
 
           
 
  By:   /s/ Robert L. Antin    
 
           
 
      Name: Robert L. Antin    
 
      Title: Chief Executive Officer and President    
 
           
 
  By:   /s/ Tomas W. Fuller    
 
           
 
      Name: Tomas W. Fuller    
 
      Title: Chief Financial Officer and Assistant
Secretary    

 